PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/746,989
Filing Date: 23 Jan 2018
Appellant(s): JOSHI et al.



__________________
Daniel J. Pereira and Grace E. Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 25, 2021 appealing from the Office action mailed August 20, 2020.
STATUS OF CLAIMS
Appellant’s Appeal Brief filed February 25, 2021 is acknowledged.
Claims 1-13 are pending.
Claims 9-12 are withdrawn.
Claims 1-8 and 13 as filed on October 15, 2020 are rejected.

	(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated August 20, 2020 from which the appeal is taken have been modified by the Advisory Action dated November 4, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

MAINTAINED REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US 2010/0322985, published December 23, 2010, of record) in view of Blonde (US 3,772,430, published November 13, 1973); Wang (CN 103960731, published August 6, 2014, as evidenced by the machine translation, of record) as evidenced by Seiyaku (GB 965,637, published August 6, 1964, of record); Visentin (EP 667,149, published August 16, 1994); and Mitchell ‘420 (US 5,387,420, published February 7, 1995, of record).

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US 2010/0322985, published December 23, 2010, of record) in view of Blonde (US 3,772,430, published November 13, 1973); Wang (CN 103960731, published August 6, 2014, as evidenced by the machine translation, of record) as evidenced by Seiyaku (GB 965,637, published August 6, 1964, of record); Visentin (EP 667,149, published August 16, 1994); and Mitchell ‘420 (US 5,387,420, published February 7, 1995, of record) as applied to claims 1-8 above, and further in view of Mitchell et al. (US 3,241,977, published March 22, 1966, of record).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.
All previous claim rejections under 35 USC 112(b) were withdrawn in the Advisory Action.

(2) Response to Argument
Rejection of claims 1-8, Error 1
Appellant argues the rejections are clearly erroneous as they are based on disregard of the evidence of record and impermissible hindsight analysis.  The first error Appellant identifies is the combination of Kohli and Blonde (Brief, pages 5-7).  Appellant concludes the combination of Kohli and Blonde would result in:

    PNG
    media_image2.png
    202
    549
    media_image2.png
    Greyscale

which is not the process of claim 1.
This is not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Rather, obviousness is shown upon consideration of what the combined teachings of all of the references would have suggested to those of ordinary skill in the art.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  See MPEP 2141.03.
The rejection of the process of claims 1-8 is predicated on the combined teachings of Kohli in view of Blonde and Wang and Visentin and Mitchell ‘420.  As set forth in the rejection, Kohli teach effervescent compositions comprising a physiologically acceptable salt of a basic amino acid, an acid source, and a soluble carbonate salt.  The basic amino acid includes ornithine and salts thereof.  Appellant does not dispute these findings of fact (Brief, page 5).  Thus, Kohli render obvious the following compositions:
[AltContent: textbox (Kohli
Ornithine basic amino acid salt(s)
Acid(s)
(Bi)carbonate salt(s))]



prima facie obvious to prepare the composition of Kohli by a process wherein the acid(s) and the (bi)carbonate(s) are separate in order to prevent any effervescent reaction during preparation (Rejection, paragraph bridging pages 6-7).  This is the rejection under appeal.  The proposed modification is reasonable because Kohli do not delimit the method of preparation of the compositions and because Kohli embrace forms of the composition where the acid(s) and the (bi)carbonate(s) are separate (Kohli, paragraph [0038]).  Thus, Kohli in view of Blonde render obvious the following process:
[AltContent: textbox ((Bi)carbonate salt(s))][AltContent: ][AltContent: textbox (Acid(s))]

Although the rejection under appeal further relies upon the teachings of Visentin and of Mitchell ‘420 to “include the ornithine aspartate within the carbonate granules” (Rejection, paragraph bridging pages 7-8), the teachings of Kohli and of Blonde suggest the obviousness of including the ornithine basic amino acid salt of Kohli in the above (Bi)carbonate salt(s) box because Kohli teach the basic amino acid may be in (bi)carbonate salt form (Kohli, paragraphs [0008] and [0054], Examples 1 and 2) and because Blonde exemplify an embodiment wherein the basic amino acid arginine is mixed with sodium bicarbonate (Blonde, Example 5).  Thus, Kohli in view of Blonde render obvious the following process:
[AltContent: textbox ((Bi)carbonate salt(s)
Ornithine basic amino acid salt(s))][AltContent: ][AltContent: textbox (Acid(s))]

In contrast, Appellant’s allegation of error is predicated on Appellant’s modification of Example 5 of Blonde to substitute the ornithine as taught by Kohli for the arginine exemplified by Blonde (Brief, page 7).  Appellant’s conclusion that their modification does not render 
	To the extent that Kohli mentions the problem of dental decay (Brief, paragraph bridging pages 5-6), Kohli also mentions neutralizing stomach acid and promoting systemic health (Kohli, claim 28).  This is consistent with the Background of Kohli drawn to known effervescent medicaments inclusive of Alka-Seltzer® which are intended to be ingested and is consistent with the teaching of Kohli that embodiments of the compositions thereof are consumable, e.g., edible, and may further comprise additional ingredients such as ibuprofen, codeine, and opioids as well as flavoring agents (Kohli, paragraphs [0032]-[0035] and [0062]). 
	To the extent that Kohli fails to explain how effervescent powders are prepared or should be prepared (Brief, page 6), the preparation of effervescent powders is known to the prior art as evidenced at least by the applied references.  Appellant is reminded that a patent need not teach, and preferably omits, what is well known in the art.  That the preparation of effervescent powders is known to the prior art is evidenced by Blonde at column 2, lines 54-69 which teaches effervescent powders have hitherto been prepared by mixing a medicament with an effervescent mixture consisting of an organic acid and a weak mineral base.
	To the extent that Kohli does not address the problem of impurities in ornithine aspartate preparations (Brief, page 6), Appellant is reminded the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  See MPEP 2144 IV.  Nonetheless, the instantly claimed process embraces the presence of ornithine aspartate in the extragranular sweetener and acid component and Appellant’s conclusions predicated on the working examples within the instant specification not commensurate with the claims.  Appellant’s data have been addressed at at least pages 7-8 of the Final Rejection mailed August 8, 2019 and at pages 8-9 of the Non-Final Rejection mailed March 5, 2020.

Rejection of claims 1-8, Error 2
	The second error Appellant identifies is the substitution of ornithine aspartate for the basic amino acid of Kohli (Brief, pages 8-10).  Appellant concludes the substitution would result in:

    PNG
    media_image3.png
    202
    548
    media_image3.png
    Greyscale

which is not the process of claim 1.
	This is not found persuasive because as elaborated supra Appellant’s pictorial is predicated on Appellant’s modification of Example 5 of Blonde to substitute the ornithine aspartate as taught by Wang for the aspartic acid exemplified by Blonde (Brief, page 9).  It is not clear from the Brief why Appellant has concluded that one would substitute a salt for the aspartic acid of Example 5 of Blonde, nor is it clear why Appellant has omitted their prior modification 
	To the extent that Appellant addresses the teachings of Kohli (Brief, page 8), Appellant admits that Kohli teaches ornithine and physiological acceptable salts thereof.  This is important because the rejection under appeal is predicted on the obviousness of the substitution of the salt ornithine aspartate as taught by Wang for the ornithine salt / basic amino acid of Kohli with a reasonable expectation of success.  Wang further evidence the physiological acceptability of ornithine in the form of ornithine aspartate because Wang, as a whole, is drawn to a drink.  Appellant admits that Wang describes a drink containing ornithine aspartate (Brief, page 9).  Appellant’s contention that the “aspartic acid and ornithine are used as separate substances” according to Wang appears to be unsupported because the aspartate ornithine is exclusively disclosed in the EPO translation of Wang relied upon in the rejections as a unit.  For example, page 1 (underline added):

    PNG
    media_image4.png
    179
    825
    media_image4.png
    Greyscale

page 3(underline added):

    PNG
    media_image5.png
    61
    829
    media_image5.png
    Greyscale

underline added):

    PNG
    media_image6.png
    179
    842
    media_image6.png
    Greyscale

This disclosure of Wang is consistent with the disclosure of Seiyaku that evidences aspartate ornithine is a salt (Seiyaku, page 1):

    PNG
    media_image7.png
    85
    494
    media_image7.png
    Greyscale

where the cation / base is ornithine and the anion / acid is aspartate.  See also the paragraph bridging pages 2-3 of the instant specification evidencing ornithine aspartate is the salt of ornithine and aspartic acid.  Wang is also important because Wang further evidence the “active” component of the ornithine aspartate salt is the ornithine.  This teaching is consistent with the disclosure of Kohli drawn to effervescent compositions comprising basic amino acids as the “active” and is consistent with the disclosure of Kohli that the compositions are edible.

Rejection of claims 1-8, Error 3
The third error Appellant identifies is the modification of Kohli in view of Blonde and Wang to comprise separate populations of acid granules and carbonate granules as taught by Visentin and Mitchell ‘420 (Brief, pages 11-14).  In support of this allegation, Appellant summarizes Visentin as directed to ibuprofen (Brief, pages 11-12) and summarizes Mitchell ‘430 as describing effervescent beverage powders comprising morphine (Brief, pages 12-13).  Appellant concludes that it is not obvious to substitute ornithine aspartate for the ibuprofen 
This is not found persuasive because the rejections under appeal are not predicated on substituting ornithine aspartate for ibuprofen nor can the silence of Visentin to ornithine aspartate be construed as a teaching away.
While Visentin indeed discloses ibuprofen based effervescent compositions, the compositions of Visentin, like the compositions of Kohli, require nothing more than a specific active in combination with basic compounds / (bi)carbonates and acid compounds.  The compositions of Visentin are preferably in the form of granules obtained by a process already known to the art for any active principle (page 2, lines 48-53):

    PNG
    media_image8.png
    132
    896
    media_image8.png
    Greyscale

This is important because as elaborated supra Kohli in view of Blonde render obvious the following process:
[AltContent: textbox ((Bi)carbonate salt(s)
Ornithine basic amino acid salt(s))][AltContent: ][AltContent: textbox (Acid(s))]

because Kohli in view of Blonde and Wang render obvious the following process:
[AltContent: textbox ((Bi)carbonate salt(s)
Ornithine aspartate)][AltContent: ][AltContent: textbox (Acid(s))]

and because in view of Visentin (and Mitchell ‘420) it would have been prima facie obvious to granulate the active principle together with the basic compounds and granulate the acid component separately optionally with a sweetener yielding the following process:
[AltContent: ][AltContent: textbox (Granule consisting of:
Acid(s) + sweeteners)][AltContent: textbox (Granule consisting of:
(Bi)carbonate salt(s)
Ornithine aspartate)]


That Visentin teach an alternative process already known in the art of granulating all components together is acknowledged but not found persuasive because as elaborated supra granulating / mixing all components together excludes the teaching of Blonde of the benefits of separating the Acid(s) from the (Bi)carbonate(s) during preparation of the composition in order to prevent any premature effervescent reaction and because mixing all components together excludes the teaching of Mitchell ‘420 of granulating the active with the bicarbonate and binder. 
	To the extent that Appellant concludes the teaching of Visentin is to separate the flavor (Brief, paragraph bridging pages 11-12), such a separation is consistent with the teachings of Kohli that the effervescent compositions thereof may optionally comprise flavoring agents (Kohli, paragraph [0062]) and is consistent with the instant claims which do not preclude mixing the granules G with a flavor, a sweetener and an acid or/and which do not preclude further mixing the effervescent formulation with a flavor.  It is further noted that it is reasonable to conclude that sweeteners fall within the scope of flavors because the purpose of including a sweetener is to change the flavor / sweetness of an edible composition. 
	To the extent that Appellant concludes Mitchell ‘420 does not mention ornithine-aspartate (Brief, page 13), Mitchell ‘420 is not relied upon for such.  Rather, Mitchell ‘420 is 
	Thus, Kohli in view of Blonde and Wang and Visentin and Mitchel ‘420 render obvious the following processes:
[AltContent: textbox (Granule consisting of:
(Bi)carbonate salt(s)
Ornithine aspartate)][AltContent: textbox (Granule consisting of:  
Acid(s) + sweeteners
or
Granule consisting of Acid(s)
+
Extragranular sweeteners)]
[AltContent: ]


with a reasonable expectation of success and which falls within the scope of the process of claim 1 and the processes of claims 2-8 as set forth in the rejection.  

Rejection of claims 1-8 and 13 in further view of Mitchell ‘977
Appellant argues the rejection of claim 13 is erroneous because Mitchell ‘977 merely teaches a process carried out at a humidity of 20 to 40% (Brief, pages 15-17).  Thus, Mitchell does not provide any teaching that the claimed process can be performed up to 50% relative humidity.
This is not found persuasive because Appellant admits Mitchell ‘977 teach a process wherein an effervescent composition comprising an acid and a carbonating component are mixed at a humidity falling within the instantly claimed range, sufficient for a determination of prima facie obviousness.  "[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
	/ALISSA PROSSER/            Examiner, Art Unit 1619                                                                                                                                                                                            

Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619
                                                                                                                                                                                                        /BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.15746989